   Case 18-00763-SMT    Doc 91Filed 10/21/19 Entered 10/21/19 12:37:17   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 6

Signed: October 20, 2019




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
    HENRY CLAY GREGORY IV,              )     Case No. 18-00763
                                        )     (Chapter 7)
                       Debtor.          )     Not for publication in
                                        )     West’s Bankruptcy Reporter

             MEMORANDUM DECISION AND ORDER SUSTAINING IN PART
     UNOPPOSED OBJECTION TO INTERNAL REVENUE SERVICE’S PROOF OF CLAIM

          The Internal Revenue Service (“IRS”) filed a proof of claim

    in this case asserting estimated tax liabilities for the years

    2012, 2013, 2014, 2015, 2016, and 2017 because tax returns had

    not been filed.     On August 15, 2019, the debtor filed an

    objection to the IRS’s proof of claim on the basis that he had

    little to no income during those years and minimal, if any, tax

    liability, and that in July 2019 he filed all outstanding tax

    returns.    On September 13, 2019, the IRS filed an amended proof

    of claim which reflects that the debtor filed returns for the

    years 2014, 2016, and 2017 (permitting the IRS to assess tax

    liabilities), but it does not reflect the filing of returns for

    2012, 2013, and 2015.        The IRS failed to oppose the objection to

    its claim.    Nevertheless, the court was required to set an
Case 18-00763-SMT   Doc 91   Filed 10/21/19 Entered 10/21/19 12:37:17   Desc Main
                             Document Page 2 of 6


evidentiary hearing on the objection.           The court held such an

evidentiary hearing on October 18, 2019, as reflected by the

court’s Case Hearing Summary.         The IRS did not appear at the

hearing.    The debtor testified and presented various Forms 1040

he filed with the IRS (Exhibits A through E appended to the Case

Hearing Summary).      That evidence satisfied me that the following

disposition of the objection is appropriate.

                                       I

                    PRIORITY CLAIM FOR TAX YEAR 2015

      The debtor had no income in 2015.          Accordingly, he owed no

income taxes for 2015, and was not required to file a return.

The claim regarding the tax year 2015 is disallowed in toto.

                                       II

              UNSECURED GENERAL CLAIM FOR TAX YEAR 2012

      The debtor filed a federal income tax return in July 2019

for the year 2012 showing an income tax liability of $165.00.

The IRS’s latest proof of claim claimed $17,936.10 in income tax

and $4,015.49 of prepetition interest for the year 2012.

Accordingly, for 2012, the IRS is owed $165.00 of taxes and

$36.941 of prepetition interest, as an unsecured general claim

not entitled to priority.




      1
          [($165.00/$17,936.10) x $4,015.49] = $36.94.

                                       2
Case 18-00763-SMT   Doc 91    Filed 10/21/19 Entered 10/21/19 12:37:17   Desc Main
                              Document Page 3 of 6


                                       III

              UNSECURED GENERAL CLAIM FOR TAX YEAR 2013

      For the year 2013, the debtor filed a Federal income tax

return (Ex. A) in July 2019 showing that he had an income tax

liability for 2013 of $184.00.          The IRS’s latest proof of claim

claimed $18,600.40 of income tax and $3,491.43 of prepetition

interest as to 2013.         Accordingly, for 2013, the IRS is owed

$184.00 of taxes and $34.542 of prepetition interest, as an

unsecured general claim not entitled to priority.

                                        IV

                    IRS PROOF OF CLAIM IS VALID
         AS TO THE UNSECURED GENERAL CLAIMS FOR TAX YEARS
      2014 AND 2016, AND THE PRIORITY CLAIM FOR TAX YEAR 2017

      The IRS’s latest proof of claim shows:

      •     no debt owed for the year 2014 (consistent with the

            debtor’s return for 2014 (Ex. B);

      •     no debt for the tax year 2016, consistent with the

            debtor’s return for 2016 (Ex. E);

      •     an income tax liability for the year 2017 of $276.00,

            consistent with the debtor’s return for 2017 (Ex. D),

            and a claim (not challenged by the debtor) for $15.42

            of prepetition interest.         That claim for 2017 is

            entitled to priority under 11 U.S.C. § 507(a)(8).




      2
          [($184.00/$18,600.40) x $3,491.43] = $34.54.

                                        3
Case 18-00763-SMT   Doc 91   Filed 10/21/19 Entered 10/21/19 12:37:17   Desc Main
                             Document Page 4 of 6


                                       V

               PREPETITION PENALTIES ON PRIORITY CLAIMS

      The IRS’s latest proof of claim asserts, for the first time,

an unsecured general claim (not entitled to priority) of $221.04

as “[p]enalty to date of the petition on unsecured priority

claims (including interest thereon).”           The only priority income

tax claim allowed is $276.00 for 2017.           The claim of $221.04 for

penalty and any interest on the penalty would be a whopping 80%

of that $276.00 income tax liability.           Presumably part of the

penalty claim of $221.04 was attributable to the disallowed

priority tax claim of $4,254.63 for the year 2015 for which no

return was ever filed.       In that circumstance, the debtor’s

evidence established error in the latest proof of claim’s

asserting the claim of $221.04 for penalty and any interest on

the penalty.    That switched the burden to the IRS to prove the

amount of penalty (and interest thereon) that is owed with

respect to the priority tax claim of $276.00 for the year 2017.

The IRS has presented no evidence, or even an indication of what

penalties, if any, were asserted as to the priority tax claim of

$276.00 for the year 2017 as opposed to the disallowed priority

tax claim for 2015.     The claim for $221.04 (for penalty and

interest thereon) must be disallowed.




                                       4
Case 18-00763-SMT                                                                                     Doc 91   Filed 10/21/19 Entered 10/21/19 12:37:17   Desc Main
                                                                                                               Document Page 5 of 6


                                                                                                                         VI

                                                                                                                    CONCLUSION

                              Based on the foregoing, it is

                              ORDERED that the IRS’s amended proof of claim filed on

September 13, 2019, Claim No. 5-2 on the court’s claims register,

is DISALLOWED EXCEPT THAT THE IRS IS ALLOWED a priority claim for

$291.42 and an unsecured general claim of $420.84, as follows:

                              Unsecured Priority Claim under 11 U.S.C. § 507(a)(8):

                                                             Year 2017:
                                                                                                          $276.00 tax due
                                                                                                           $15.42 interest to petition date
                                                             Total:                                       $291.42

                              Unsecured General Claims:

                                                             Year 2012:
                                                                                                          $165.00 tax due
                                                                                                           $36.94 interest to petition date
                                                             Year 2013:
                                                                                                          $184.00 tax due
                                                                                                           $34.54 interest to petition date
                                                             Total:                                       $420.84

                                                                                                                                   [Signed and dated above.]

Copies to: Debtor; recipients of e-notification of orders;

     Internal Revenue Service                                                                                                United States Attorney
     PO Box 7346                                                                                                             Civil Process Clerk
     Philadelphia, PA 19146-7346                                                                                             555 4th Street NW
                                                                                                                             Washington, DC 20530
     William Barr
     United States Attorney General                                                                                          Tax Division
     950 Pennsylvania Avenue, NW                                                                                             Department of Justice
     Washington, DC 20530-0001                                                                                               P.O. Box 227
                                                                                                                             Washington, DC 20044




R:\Common\TeelSM\Judge Temp Docs\Gregory (Henry Clay IV)   Set Hearing on Objection to IRS Claim_v4.wpd
                                                                                                                         5
Case 18-00763-SMT                                                                                     Doc 91   Filed 10/21/19 Entered 10/21/19 12:37:17   Desc Main
                                                                                                               Document Page 6 of 6




R:\Common\TeelSM\Judge Temp Docs\Gregory (Henry Clay IV)   Set Hearing on Objection to IRS Claim_v4.wpd
                                                                                                                         6
